JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, and on the papers filed by appellant, who is proceeding pro se and in forma pauperis. On December 3, 2007, 258 Fed.Appx. 341, appellant was ordered to show cause why the district court’s judgment should not be summarily affirmed. Appellant filed an “Amendment for a Petition for Reconsideration En Banc,” which the clerk treated as a petition for rehearing en banc and dismissed as moot because no judges of this court are available to constitute an en banc court. Upon further review, and liberally construing appellant’s pro se filings, see Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), appellant’s “Amendment” is deemed responsive to the show-cause order. Accordingly, it is
ORDERED that the order to show cause be discharged. It is
FURTHER ORDERED AND ADJUDGED that the district court’s judgment be affirmed. In his Amendment, appellant argues that the district court should not have dismissed this case because no defendant filed a motion to dismiss. However, the district court determined that it lacked jurisdiction to review decisions of this court, see 28 U.S.C. §§ 1254, 1291, or the District of Columbia Court of Appeals, see Dist. of Columbia Ct. of App. v. Feldman, 460 U.S. 462, 482, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983). It was proper for the district court to analyze its own jurisdiction sua sponte and dismiss the case for lack of jurisdiction. See Fed. R.Civ.P. 12(h)(3) (“If the [district] court determines at any time that it lacks subject-matter jurisdiction, the court must dismiss the action.”). The remainder of appellant’s points are irrelevant or unintelligible. It is
FURTHER ORDERED that appellant’s “Petition for Rehearing En Banc,” filed January 10, 2008, construed by the court as a motion for reconsideration of the clerk’s December 28, 2007, order dismissing appellant’s Amendment as moot, be denied.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing. See Fed. R.App. P. 41(b); D.C. Cir. Rule 41.